Citation Nr: 0520277	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for heart disease.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which, in pertinent part, denied the 
veteran's application to reopen claims for service connection 
for heart disease and  hypertension.  The Board construed the 
veteran's statement received by the RO in April 2002, as a 
timely Notice of Disagreement (NOD) with that decision.  
Thereafter, the case was forwarded to the Board.  In November 
2004, the Board REMANDED the case to the RO for additional 
development, to include issuance of a Statement of the Case.  
That development has been completed, and the case has been 
returned to the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by him.

2.  A Board decision in February 2000 denied the veteran's 
application to reopen  claims for service connection for 
heart disease and hypertension.

3.  The evidence added to the record since the February 2000 
Board decision is either duplicative or cumulative of 
previously considered evidence; by itself or considered with 
previous evidence of record, it is not so significant that it 
must be considered in order to fairly decide the claims on 
appeal.





CONCLUSION OF LAW

1.  The February 2000 Board decision denying the veteran's 
application to reopen the claims for service connection for 
heart disease and hypertension is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100 20.1104, 20.1105  
(2004).

2.  Evidence received since the final February 2000 Board 
decision denying the veteran's application to reopen his 
service connection claims for heart disease and for 
hypertension is not new and material; accordingly, the claims 
are not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a veteran in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a veteran 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions, the February 2000 and November 2004 Board remands, 
the Statements of the Case, and Supplemental Statements of 
the Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claims were denied.  In 
addition, correspondence from the RO sent to the veteran, to 
include the August 2001, April 2002, April 2004, June 2004, 
December 2004, and May 2005 letters, specifically notified 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the veteran and 
VA in producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2001, April 2002, April 2004, June 2004, December 
2004, and May 2005 letters, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the veteran was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA was provided in August 2001, prior to the 
issuance of the January 2002 RO decision that is the subject 
of this appeal.  Additionally, the Board finds that prior to 
the January 2002 RO decision and subsequently, the veteran 
has been presented opportunities to present any evidence in 
his possession or that he could obtain that would 
substantiate his claims.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant VA and private medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
As to any duty to provide an examination and/or seek a 
medical opinion, there is no duty to provide an examination 
or medical opinion in the absence of receipt of new and 
material evidence sufficient to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

New and Material Evidence

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See 38 U.S.C.A. §§ 
5109A, 7103(a) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1100(a), 20.1103, 20.1104 (2004).  When the Board affirms 
a determination of the RO, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1104.  

In this case, the Board issued a decision in February 2000 in 
which it denied the veteran's application to reopen the 
service connection claims for heart disease and hypertension.  
The Board decision became final as of the date of its 
issuance.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001. 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen was filed before August 29, 2001 (it 
was filed on August 14, 2001; see November 2004 Board 
remand); consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

Factual Background

The veteran served on active duty from September 1944 to 
November 1945.  His service medical records showed that the 
report of a physical examination dated in November 1945, 
described him as being "fit".  Similarly, an affidavit for 
Philippine Army personnel filled out by the veteran in 
November 1945 noted that in a section for listing a 
chronological record of wounds and illness incurred from 
December 8, 1941, to the date of return to military control, 
he replied "none".  In another affidavit for Philippine Army 
personnel executed by the veteran in February 1946, he 
indicated that he had no wounds or illnesses incurred in 
service.

In April 1986, the veteran filed claims for service 
connection for heart disease and hypertension.  The RO denied 
the claims in a January 1987 rating decision on the bases 
that there was no evidence of heart disease and hypertension 
during or within one year of service, and there was no 
indication that a current diagnosis was related to any 
incident in service.  He failed to appeal, and the decision 
became final.  The veteran filed an application to reopen his 
claims in May 1997.  In November 1997, the RO denied the 
application to reopen the claims on the basis that the 
veteran had not submitted new and material evidence.  He 
appealed to the Board.

A February 2000 Board decision denied the veteran's 
application to reopen his claims for service connection for 
heart disease and hypertension.  The decision was not 
appealed to the Court of Appeals of Veterans' Claims.  The 
evidence of record at the time of the February 2000 Board 
decision included post-service records from the Philippine 
Army which did not include any mention of heart disease or 
hypertension.  The veteran had also submitted post-service 
private medical treatment records which revealed that he had 
heart disease.  The records did not, however, contain any 
medical opinion linking the heart disease or hypertension to 
service.  He also submitted an undated electrocardiogram 
reading from a private clinic that showed an impression of 
high lateral wall ischemia and a post-service private medical 
certificate and treatment notes that indicated treatment for 
hypertension for the period between November 1996 and April 
1997.  Additionally, the veteran testified in a hearing held 
in June 1999 that his cardiovascular disease and hypertension 
started during his World War II service.  

The veteran sought to reopen his claims once again in August 
2001.  He subsequently submitted evidence that included a 
statement from a private clinician, dated in March 2002, 
which provided diagnoses of hypertension and coronary heart 
disease.  

Analysis

The February 2000 Board decision denied the veteran's 
application to reopen claims for service connection for heart 
disease and hypertension.  Evidence of record at that time 
included the service medical records, which were negative for 
any pertinent abnormal findings, and post-service medical 
evidence, which indicated diagnoses of heart disease and 
hypertension were first recorded many years after the 
veteran's separation from service.  The Board noted in its 
decision that s there was no medical evidence of heart 
disease or hypertension during service or for many years 
thereafter and no competent medical evidence or opinion 
linking heart disease or hypertension to service.  Thus, 
while there were numerous reports from physicians documenting 
current diagnoses and treatment for heart disease and 
hypertension, there was no contemporaneously recorded 
evidence of any disability or other relevant findings during 
or within years of service, and no competent evidence of a 
nexus between the current diagnoses of heart disease or 
hypertension and any incident of service.

Since the February 2000 Board decision, the veteran has 
submitted medical records merely confirming diagnoses and 
treatment for heart disease and hypertension many years after 
service.  This additional evidence continues to be devoid of 
any competent opinion that links a post-service diagnosis of 
heart disease or hypertension to service.  The Board finds 
that the additional evidence in question   is merely 
cumulative of evidence that has already been considered by 
the Board.  It is not evidence which, by itself or in 
connection with previously assembled, is so significant that 
it must be considered in order to fairly decide the claim.  
Therefore, the evidence is not new and material and does not 
warrant reopening the veteran's claims.  Accordingly, the 
application to reopen the veteran's claims for service 
connection for heart disease and hypertension must be denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001).


ORDER

New and material evidence having not been received, the 
application to reopen a  claim for service connection for 
heart disease is denied.

New and material evidence having not been received, the 
application to reopen a  claim for service connection for 
hypertension is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


